J-S46004-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

COMMONWEALTH OF PENNSYLVANIA : IN THE SUPERIOR COURT OF
: PENNSYLVANIA

KHYLIL HODGE

Appellant : No. 2156 EDA 2019

Appeal from the Judgment of Sentence Entered June 24, 2019
In the Court of Common Pleas of Philadelphia County Criminal Division at
No(s): CP-51-CR-1101541-2004

BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.
MEMORANDUM BY BENDER, P.J.E.: FILED MARCH O3, 2021

Appellant, Khylil Hodge, appeals from the judgment of sentence of 21/2
to 5 years’ incarceration, imposed after the court revoked the term of
probation that Appellant was serving for his conviction of possession with
intent to deliver (PWID). Appellant solely challenges the discretionary aspects
of his revocation sentence. After careful review, we affirm.

The facts of Appellant’s underlying PWID conviction are not necessary
to our disposition of his appeal. In regard to the lengthy procedural history
of this case, we only briefly note that Appellant pled guilty to PWID in 2005
and, over the following 12 years, he repeatedly violated his probation and was
resentenced for that offense.! On December 11, 2017, he committed a fourth

violation, which once again resulted in the revocation of his probation. On

 

1 The trial court provided a detailed discussion of the procedural history of
Appellant’s case in its Pa.R.A.P. 1925(a) opinion. See Trial Court Opinion
(TCO), 2/28/20, at 1-5.
J-S46004-20

June 24, 2019, the trial court resentenced Appellant to 2% to 5 years’
incarceration.

Appellant filed a timely, post-sentence motion on June 28, 2019.
However, before the court ruled on that motion, Appellant filed a timely notice
of appeal on July 24, 2019.2 The court thereafter ordered Appellant to file a
Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal, and
he timely complied. The court then issued its Rule 1925(a) opinion on
February 28, 2020.

Herein, Appellant states one issue for our review:

Did not the [trial] court violate the tenets of the Sentencing Code,
which mandate individualized sentencing, where the court did not
state adequate grounds for imposing its sentence, failed to
consider [A]ppellant’s background, character or rehabilitative
needs, and imposed an excessive sentence of 2% to 5 years of
incarceration, which was in excess of what was necessary to
address the gravity of the offense, the protection of the
community[,] and [A]ppellant’s rehabilitative needs?

Appellant’s Brief at 3.
Appellant’s issue implicates the discretionary aspects of his sentence.

Challenges to the discretionary aspects of sentencing do not
entitle an appellant to review as of right. Commonwealth v.
Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
challenging the discretionary aspects of his sentence must invoke
this Court’s jurisdiction by satisfying a four-part test:

 

2 Pursuant to Pennsylvania Rule of Criminal Procedure 708, a motion to modify
a sentence imposed after the revocation of probation “will not toll the 30-day
appeal period.” Pa.R.Crim.P. 7O8(E). Therefore, even though Appellant’s
post-sentence motion had not been ruled on by the trial court, he properly
filed his notice of appeal within 30 days of his sentencing.

-2-
J-S46004-20

We conduct a four-part analysis to determine: (1) whether
[the] appellant has filed a timely notice of appeal, see
Pa.R.A.P. 902 and 903; (2) whether the issue was properly
preserved at sentencing or in a motion to reconsider and
modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
(4) whether there is a substantial question that the sentence
appealed from is not appropriate under the Sentencing
Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
the discretionary aspects of a sentence are generally waived if
they are not raised at the sentencing hearing or in a motion to
modify the sentence imposed. Commonwealth v. Mann, 820
A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
A.2d 599 (2003).

The determination of what constitutes a substantial question must
be evaluated on a case-by-case basis. Commonwealth v. Paul,
925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
exists “only when the appellant advances a colorable argument
that the sentencing judge's actions were either: (1) inconsistent
with a specific provision of the Sentencing Code; or (2) contrary
to the fundamental norms which underlie the sentencing process.”
Sierra, supra at 912-13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting
Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

Here, Appellant filed a timely notice of appeal, and he preserved his
above-stated issue in his post-sentence motion. He has also set forth a Rule
2119(f) statement in his appellate brief. Therein, Appellant claims that the
court’s sentence of 212 to 5 years’ incarceration is excessive in light of the fact
he committed only “minor indiscretions.” Appellant’s Brief at 14. He also
argues that the court “failed to conduct any individualized sentencing and

failed to consider the factors as set forth in 42 Pa.C.S.[] § 9721(b), namely,
J-S46004-20

the protection of the public, the gravity of the offense as it relates to the
impact on the life of the victim and the community, and the rehabilitative
needs of [Appellant].” Id, at 13. We conclude that Appellant has raised a
substantial question for our review. See Commonwealth v. Derry, 150 A.3d
987, 995 (Pa. Super. 2016) (holding that a claim that the violation-of-
probation court failed to consider the section 9721(b) factors presents a
substantial question for our review); id. (finding that a claim that
“a sentence is manifestly excessive such that it constitutes too severe a
punishment raises a substantial question”) (citation omitted).

In reviewing the merits of Appellant’s sentencing challenge, we are

mindful that,

[s]entencing is a matter vested in the sound discretion of
the sentencing judge, and a sentence will not be disturbed on
appeal absent a manifest abuse of discretion. In this context, an
abuse of discretion is not shown merely by an error in judgment.
Rather, the appellant must establish, by reference to the record,
that the sentencing court ignored or misapplied the law, exercised
its judgment for reasons of partiality, prejudice, bias or ill will, or
arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

In assessing Appellant’s sentencing challenge, we have reviewed his
brief, the Commonwealth's response, the certified record, and the applicable
case law. We have also examined the Rule 1925(a) opinion authored by the
Honorable Genece E. Brinkley of the Court of Common Pleas of Philadelphia

County. We conclude that Judge Brinkley’s decision appropriately addresses
J-S46004-20

the arguments Appellant presents herein.2 Accordingly, we adopt Judge
Brinkley’s opinion as our own, and affirm Appellant’s judgment of sentence for
the reasons set forth therein.

Judgment of sentence affirmed.

 

3 We recognize that Judge Brinkley’s opinion does not address Appellant’s
argument that she erred by considering, in fashioning his current sentence,
the fact that he failed to appear for his initial sentencing hearing on February
26, 2018. According to Appellant, he was found in contempt of court for that
failure to appear, and he was sentenced “to 2 months and 29 days[,] to 5
months and 29 days of incarceration.” Appellant’s Brief at 20. He insists that,
because he was punished for his contempt of court, Judge Brinkley’s taking
his failure to appear into account in imposing his current sentence constituted
a second punishment for that conduct, thereby violating his “double jeopardy
protections....” Id. at 21. Notably, Appellant did not raise this claim in his
post-sentence motion, or in his Rule 1925(b) statement, which resulted in
Judge Brinkley’s not addressing itin her opinion. However, our Supreme Court
has held that a defendant’s assertion that he was punished twice for the same
offense “implicates the legality of a sentence, rendering the issue non-
waivable.” Commonweatth v. Hill, 238 A.3d 399, 409 (Pa. 2020).

Nevertheless, Appellant’s claim is meritless. Appellant did not receive a
second punishment for his contempt finding; instead, Judge Brinkley merely
considered his failure to appear for his sentencing hearing — which she had
continued to February 26, 2018, so he could present documentation of his
employment and GED classes — as proof of his inability and/or unwillingness
to rehabilitate. See TCO at 8 (“Instead of using this chance to show his
progress, [Appellant] failed to appear. When he finally did appear for
sentencing more than a year later, he had done nothing he was supposed to
do.”). We discern no illegality, or abuse of discretion, in Judge Brinkley’s
considering Appellant’s failing to appear for his original sentencing hearing in
assessing his amenability to rehabilitation. See Commonweatith v. Griffin,
804 A.2d 1, 10 (Pa. Super. 2002) (noting that a sentencing court is required
“to consider the prior criminal record to ascertain a defendant’s amenability
to rehabilitation”).
J-S46004-20

Judgment Entered.

   

seph D. Seletyn, Esq
Prothonotary

Date: 3/3/2021
~gO
circulates CF 9% ‘AS PM

IN THE COURT OF COMMON PLEAS
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

CRIMINAL TRIAL DIVISION
COMMONWEALTH : CP-51-CR-1101541-2004
; FILED
vs, FEB 2 8 2020
Olfice of Judicial Records
Appoats!Post Tal
SUPERIOR COURT
KHYLIL HODGE : 2156 EDA 2019
OPINION
BRINKLEY, J. ; FEBRUARY 28, 2020

Defendant Khylil Hodge appeared before this Court for a violation of probation hearing.
This Court found him in direct violation and sentenced him to an aggregate term of 24 to 5
years state incarceration. Defendant appealed this judgment of sentence and raised the following
issues on appeal: (1) whether the sentence imposed was manifestly excessive and unreasonable;
(2) whether the trial court failed to state adequate reasons for the sentence imposed; and (3)
whether the trial court failed to give individualized consideration to Defendant’s personal
history, rehabilitative needs and background, This Court’s judgment of sentence should be
affirmed.

PROCEDURAL HISTORY
On January 24, 2005, Defendant appeared before this Court and pled guilty to Possession

with Intent to Distribute a Controlled Substance (PWID). This Court sentenced Defendant to his

 

 
negotiated sentence of one year in the County Intermediate Punishment (IP) program, with six
months of house arrest and outpatient drug treatment at Gaudenzia Outreach, plus six months
reporting probation, Defendant was ordered to seek and maintain employment, complete drug
treatment and random urinalysis, perform 40 hours of community service, and pay all applicable
fines, costs and fees.

On December 21, 2006, Defendant appeared before this Court for his first violation
hearing, This Court found him in technical violation for failing to attend drug treatment and not
reporting to his probation officer. Defendant was also artested and charged with knowing and
intentional possession of a controlled substance (K&1); this charge was subsequently dismissed,
This Court revoked his IP probation and sentenced him to 11 % to 23 months county
incarceration plus 3 years reporting probation, Defendant was ordered to complete 90 days in the
Options drug treatment program, eam his GED, complete job training, and undergo random
urinalysis.

On August 14, 2010, Defendant appeared before this Court for his second violation
hearing. This Court found him in technical violation and revoked his probation. Defendant was
sentenced to 11 % to 23 months county incarceration plus 6 years reporting probation, with credit
for time served, This Court recommended that Defendant serve this sentence at Hoffman Hall,
and ordered him to complete drug treatment, eam his GED, obtain job training, undergo random
urinalysis, pay applicable costs and fees, and remain re-entry eligible, |

On June 24, 2013, Defendant was released on parole, On November 18, 2013, Defendant
appeared before this Court for his third violation hearing; he was found in technical violation for
failing to find a job and not paying fines and costs. Probation was allowed to continue. He

appeared before this Court numerous times throughout 2013 and 2014 for status hearings, each

 
time this Court permitted his probation to continue. On October 13, 2014, while serving
probation, Defendant was arrested and charged with knowing and intentional possession of a
controlled substance and patronizing prostitutes. On June 23, 2015, Defendant appeared before
this Court and pled guiity to these charges, ‘his Court sentenced him to his negotiated sentence
of six months reporting probation on each count, to run concurrently with one another. On that
same day, this Court found him in direct violation of his probation but allowed his probation to
continue,

On April 1, 2016, Defendant appeared before this Court for a status hearing. This Court
continued the matter so that Defendant could bring in documentation showing proof of
employment, drug treatment attendance, and progress towards his GED. On August 13, 2017,
Defendant was arrested and charged with theft by unlawful taking, receiving stolen property, and
access device fraud, On November 29, 2017, Defendant appeared before the Honorable Arnold
L. New and pled guilty to access device fraud. Judge New sentenced him to nine months
reporting probation.

On December 11, 2017, Defendant appeared before this Court for this fourth violation
hearing. First, this Court reviewed Defendant’s criminal history since his original guilty plea in
2005. This Court also reviewed the Probation Department Summary Report and incorporated it
into the record by reference. The probation report recommended that Defendant’s probation be
revoked. (N.T. 12/11/17, p. 1-8). Defense counsel stated that Defendant started a new job at
Dollar Tree, continued to take GED classes twice a week, and re-enrolled in outpatient drug
therapy at Casa Consejcria. Defense counsel also stated that Defendant had a certificate of
achievement from the Center for Literacy dated September 2016 for an adult basic education

course, but that he did not have a pay stub yet from Dollar Tree. Defense counsel acknowledged

 
that Defendant had incurred a direct violation, but asked this Court to defer sentencing so that
Defendant could have an opportunity to bring in documentation about his job, education, and
drug treatment. Id. at 8-12, The Commonwealth recommended probation revocation and stated
that there would be no objection to a deferred sentencing date, Id. at 12. Next, Defendant spoke
on his own behalf. He stated that he was recently hired by Dollar Tree through a temp agency
and had been working as a cleaner on the side. He stated that he was taking “pre-tests” to prepare
for the GED exam. He explained that he pled guilty to “a credit card thing.” Id. at 12. This Court
found Defendant in direct violation and deferred sentencing until February 26, 2018, instructing
Defendant to bring in any necessary documentation regarding his employment, GED classes, and
drug treatment, Id, at 13.

On February 26, 2018, Defendant failed to appear for sentencing. On June 24, 2019,
more than a year later, he finally appeared before this Court for sentencing, First, after reviewing
Defendant’s criminal history since his original appearance before this Court in 2005, this Court
found Defendant in contempt for failing to appear at his previous sentencing date afte: Defendant
provided no reason for not showing up. (N.T, 6/24/19, p. 4-8). Next, defense counsel conceded
that Defendant was in technical and direct violation, and that he had failed to earn his GED,
failed to get drug treatment, and failed to bring proof of employment with him, She stated that he
had been employed for the past two months at Friendly’s restaurant at Neshaminy Mall. She
acknowledged that Defendant had a “tortured history” due to “repeated technical and direct
violations.” She asked this Court to consider Defendant’s employment and recommended a
county sentence with work release eligibility and possible Recidivism Risk Reduction Incentive
(RRR1 eligibility. In the alternative, she recommended a 1 to 3 year term of incarceration. Id, at

8-9, The Commonwealth stated that it agreed with defense counsel’s recommendation, and

 
argued that a probation tail was not appropriate. Id. at 9, Next, Defendant spoke on his own
behalf, He stated that he had been working and keeping himself together, but that his last job
didn’t pay enough so he had been working “under the table.” He stated that he planned to work
on his diploma. Id. at 9-10. This Court found Defendant in technical violation in addition to his
direct violation from having pled guilty to access device fraud. This Court sentenced Defendant
to 2% to 5 years state incarceration, with RRRI eligibility. Defendant was ordered to earn his
GED, complete job training, undergo random urinalysis, and pay costs and fines at a rate of $25
per month, Id. at 10-11.

On July 24, 2019, Defendant file a Notice of Appeal to Superior Court. The court
reporters who attended the December 11, 2017 and June 24, 2019 violation of probation hearings
are no longer employed by the First Judicial District of Pennsylvania; thus, there was a
significant delay in receiving the transcribed notes of testimony from these proceedings. This
Court received the June 24, 2019 notes of testimony on December 19, 2019; the notes from the
December 11, 2017 hearing were received on January 29, 2020. On January 15, 2020, this Court
ordered that defense counsel file a Concise Statement of Errors Complained of on Appeal
Pursuant to Rule 1925(b) and defense counsel did so on January 31, 2020.

ISSUES

I. WHETHER THE SENTENCE IMPOSED WAS MANIFESTLY EXCESSIVE AND
UNREASONABLE.

I. WHETHER THE TRIAL COURT FAILED TO STATE ADEQUATE REASONS
FOR THE SENTENCE IMPOSED.

Id. WHETHER THE TRIAL COURT FAILED TO GIVE INDIVIDUALIZED
CONSIDERATION TO DEFENDANT’S PERSONAL HISTORY,
REHABILITATIVE NEEDS AND BACKGROUND.

 
DISCUSSION

I THE SENTENCE IMPOSED WAS NOT MANIFESTLY EXCESSIVE OR
UNREASONABLE,

Defendant claims that this Court erred when it sentenced him to 2 % to 5 years state
incarceration after finding hira in technical and direct violation, arguing that this sentence was
manifestly excessive and unreasonable. This claim is without merit. The standard of review for
sentences imposed following a revocation of probation is well-settled:

The imposition of sentence following the revocation of probation

is vested within the sound discretion of the trial court, which,

absent an abuse of that discretion, will not be disturbed on appeal.

An abuse of discretion is more than an error in judgment—a

sentencing court has not abused its discretion unless the record

discloses that the judgment exercised was manifestly unreasonable,

or the result of partiality, prejudice, bias or ill-will.
Commonwealth v. Swope, 123 A.3d 333 (Pa.Super.2015) (quoting Commonwealth v. Colon,
102 A.3d 1033, 1043 (Pa.Super.2014)).

When considering an appeal from a sentence imposed after the revocation of probation or
parole, appellate review is limited to the determination of “the validity of the probation
revocation proceedings and the authority of the sentencing court to consider the same sentencing
alternatives it had at the time of the initial sentencing.” Commonwealth v. MacGregor, 2006 PA

Super. 336, 2006 Pa, Super. LEXIS 4088, 3 (2006) (citing 42 Pa.C.S, § 9771(c));

Commonwealth v, Gheen, 455 Pa. Super. 499, 688 A.2d 1206, 1207 (1997)). The sentencing

 

court is limited only by the maximum sentence it could have imposed at the time of the original
sentencing, Id. Pursuant to 204 Pa. Code 303.1(b), sentencing guidelines do not apply to
sentences imposed as a result of revocation of probation, intermediate punishment or parole.

Once probation or parole has been revoked, a sentence of total confinement may be imposed if

 
any of the following conditions exist: the defendant has been convicted of another crime; the
conduct of the defendant indicates that it is likely that he will commit another crime if he is not
imprisoned; or, such a sentence is essential to vindicate the authority of court. 42 Pa.C.S.A. §
9771(c); Commonwealth v, Coolbaugh, 2001 PA Super. 77, 770 A.2d 788, 792 (2001). There is
no requirement that a sentencing court’s imposition of sentence be the “minimum possibie
confinement.” Walls, 592 Pa, at 571, 926 A.2d at 965,

In the case at bar, this Court properly sentenced Defendant to 2 % to 5 years state
incarceration after finding him in direct and technical violation of his probation. This sentence
was within the statutory limits and was reasonable after considering all relevant factors. As
stated above, the length of incarceration was solely within this Court’s discretion and was limited
only by the maximum sentence that could have been imposed at the original sentencing. Under
Pennsylvania law, the maximum sentence for PWID, an ungraded felony, is 10 years, $25,000
fine, or both. This Cout sentenced Defendant to 2 4 to 5 years state incarceration with RRRI
eligibility. This sentence was well within the statutory limits and was a reasonable exercise of
this Court’s discretion in light of Defendant pleading guilty to new crimes, failing to appear at
his sentencing, and failing to comply with the terms and conditions of his sentence.

Indeed, this was Defendant’s fourth violation of probation heaving since his initial
negotiated guilty plea in 2005. After Defendant violated the terms of his original sentence of
County IP probation, this Court imposed another county sentence with terms and conditions,
including drug treatment, GED classes, and job training, designed to help Defendant turn his ltfe
around. When Defendant violated the terms of his probation again for not reporting, using drugs
and getting arrested for theft, this Court once again imposed a county sentence, Once he was

released on probation, this Court scheduled numerous status hearings to help Defendant stay on

 

 
the right track, When he appeared for status hearings and was still using drugs, still unemployed,
and still had not obtained a GED, this Court allowed his probation to continue to give him more
time to work on his rehabilitation. In 2015, he pled guilty to K&I and patronizing a prostitute.
Although these were direct violations, this Court allowed Defendant’s probation to continue.
Instead of using these numerous opportunities to turn his life around, Defendant continued to use
drugs, failed to comply with any of the terms and conditions of his probation, and absconded
from supervision. After this Court found him in direct violation on December 11, 2017 for
pleading guilty to access device fraud, upon request of Defendant’s counsel, this Court continued
his sentencing to a later date so that Defendant could bring in documentation of employment and
GED classes. Instead of using this chance to show his progress, Defendant failed to appear.
When he finally did appear for sentencing more than a year later, he had done nothing he was
supposed to do, After taking all of this into consideration, this Court found it appropriate to
impose a 2 1/2 to 5 year state sentence. As stated above, there is no requirement that this Court
impose the “minimum possible sentence.” Rather, based upon Defendant’s ongoing failure to
take the necessary steps to comply with the terms and conditions of probation, including
incurring a direct violation, this Court found it appropriate to sentence Defendant to a term of
state incarceration.

IE. THIS COURT STATED ADEQUATE REASONS FOR THE SENTENCE
IMPOSED.

The Court stated sufficient reasons on the record justifying the sentence imposed, At the
time of sentencing, the judge is obligated to state on the record the reason for the sentenced
imposed, however the explanation need not be lengthy and “a discourse on the court’s sentencing
philosophy is not required.” Pa. R. Crim, P. 708(C)(2); Commonwealth v. Malovich, 903 A.2d

1247 (Pa.Super.2006) (quoting Commonwealth y. McAfee, 849 A.2d 270, 275 (Pa.Super.

 

 
2004)). The purpose of this requirement is to provide “a procedural mechanism for the aggrieved
party both to attempt to rebut the court’s explanation and inclination before the sentence
proceeding ends, and to identify and frame substantive claims for post sentence motions or
appeal.” Commonwealth v. Reaves, 592 Pa. 134, 150-151, 923 A.2d 1119, 1129 (2007).
According to the Pennsylvania Supreme Court:

VOP proceedings are often short and to the point, A convicted
defendant released into the community under such control of the
sentencing judge, who violates the terms of his release and thereby
betrays the judge’s trust, is rarely in a strong position, Unless the
defendant’s lapses are explainable, or there has been some mistake
of fact, the question of whether release will be terminated, and if
so, the Jength of incarceration, rests peculiarly within the discretion
of the VOP judge, In instances where parole is revoked, the reason
for revocation and sentence are usually obvious, and there is not
much that the judge would need to say.

 

Id, at 153, fn, 12. More recently in Pasture, the Pennsylvania Supreme Court explained:

Simply put, since the defendant has previously appeared before the
sentencing court, the stated reasons for a revocation sentence need
not be as elaborate as that which is required at initial sentencing.
The rationale for this is obvious, When sentencing is a

consequence of the revocation of probation, the judge is already
fully informed as to the facts and circumstances of both the crime
and the nature of the defendant, particularly where, as here, the
trial judge had the benefit of a PSI during the initial sentencing
proceedings,

107 A.3d at 453 (citing Walls, 592 Pa, at 574 n.7, 926 A.2d at 967 n.7). “[W]here the revocation
sentence was adequately considered and sufficiently expiained on the record by the revocation
judge, in light of the judge’s experience with the defendant and awareness of the circumstances
of the probation violation, under the appropriate deference standard of review, the sentence, if
within the statutory bounds, is peculiarly within the judge’s discretion. Id. at 454,

In the case at bar, this Court had significant experience with this Defendant and was fully

informed of the facts and circumstances of Defendant’s nature and criminal history. There was

 
no need for lengthy reasons for the sentence since the reasons were glaringly obvious, The record
shows that Defendant was in direct violation after pleading guilty to access device fraud. He also
incurred several technical violations for failing to complete drug treatment, failing to maintain
employment, and failing to earn his GED. In addition, he failed to appear at his prior sentencing
hearing and, as a result, was found in contempt. At sentencing, defense counsel conceded that
Defendant was in direct and technical violation and acknowledged his “long tortured history with
[this Court] with repeated technical violations and direct violations.” This Court was extremely
well acquainted with Defendant’s history and circumstances as he had appeared before her
numerous times since his original guilty plea in 2005, As stated above, when the reason for

revocation and sentence is obvious, there is not much more the judge would need to say. Reaves,

 

supra. Since there was no question that Defendant was in direct and technica! violation of his
probation, this Court properly revoked his probation sentenced him to 2 % to 5 years state
incarceration.

NY. THIS COURT GAVE INDIVIDUALIZED CONSIDERATION TO

DEFENDANT’S PERSONAL HISTORY, REHABILITATIVE NEEDS
AND BACKGROUND,

This Court fashioned an individualized sentence for Defendant by properly considering
the factors set forth in 42 Pa.C.S.A. § 9721: the protection of the public, the gravity of
Defendant’s offense in relation to the impact on the victim and the community, and his
rehabilitative needs. Since his guilty plea in 2005, the Court had given Defendant numerous
chances to rehabilitate himself through the county intermediate punishment program, outpatient
drug treatment, county probation and parole, and county incarceration. Unfortunately, Defendant

failed to take his sentence seriously and his conduct while on probation indicated that he was not

inaking meaningful progress towards rehabilitation, Revocation and a state sentence was an

10
appropriate sentence under the circumstances since Defendant was in direct violation of lis
probation after having pled guilty to access device fraud and was in technical violation for failing
to comply with any of the terms and conditions of his sentence. In order to craft an
individualized sentence, this Court considered Defendant’s history since his original guilty plea
in 2005, reviewed the probation officer’s summary report and recommendation, heard argument
from defense counsel and the Commonwealth, and listened to Defendant’s allocution. After
taking all of this into consideration, this Court found it appropriate to impose a 2 1/2 to 5 year

state sentence. This judgment of sentence should be affirmed.

11

 
CONCLUSION
After reviewing all applicable case law, statutes, and testimony, this Court committed no
error. This Court properly sentenced Defendant to 2 % to 5 years state incarceration after finding
him in direct and technical violation, Accordingly, this Court’s judgment of sentence should be

affirmed.

BY THE COURT:

Mtl —

12

 

 

mewerernnstmetis